Motion, insofar as it seeks leave to appeal from the Appellate Division order of disbarment, dismissed as untimely. The prior motion for leave to appeal made to the Appellate Division was untimely (Karger, Powers of the New York Court of Appeals § 73, at 452 [3d ed]); motion, insofar as it seeks leave to appeal from the other specified Appellate Division orders, *698dismissed upon the ground that such orders do not finally determine the proceeding within the meaning of the Constitution.
Judge Graffeo taking no part.